In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-15-00376-CR


                  EX PARTE SAMUEL ALEMAN PINEDA, APPELLANT


                          On Appeal from the 140th District Court
                                   Lubbock County, Texas
             Trial Court No. 2008-418,759, Honorable Jim Bob Darnell, Presiding

                                    October 27, 2015

                             MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant Samuel Aleman Pineda appeals a trial court order denying his motion

for appointment of counsel for purposes of post-conviction litigation. We dismiss the

appeal for want of jurisdiction.

       Appellant was convicted of aggravated sexual assault in 2006.              In 2015,

Appellant filed a motion in the trial court to appoint counsel to represent him in filing an

application for writ of habeas corpus under art. 11.07 of the Texas Code of Criminal

Procedure. The trial court denied the motion, and appellant appealed the order.

       Exclusive jurisdiction over post-conviction relief from final felony convictions

vests in the Texas Court of Criminal Appeals. See Padieu v. Court of Appeals of TX.,
Fifth Dist., 392 S.W.3d 115, 117 (Tex. Crim. App. 2013); see also TEX. CODE CRIM.

PROC. ANN. art. 11.07, § 5.        Consequently, intermediate “appellate courts have

scrupulously declined to intervene in pending art. 11.07 actions, noting [the Texas Court

of Criminal Appeals’] exclusive jurisdiction.” Padieu, 392 S.W.3d at 117 (citing In re

McAfee, 53 S.W.3d 715 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding)).

Article 11.07 simply contains no role for the intermediate courts of appeals; the only

courts to which art. 11.07 refers are the convicting court and the Court of Criminal

Appeals. In re McAfee, 53 S.W.3d at 718.

      Moreover, a decision to deny appointed counsel is not an appealable order given

that it involves a preliminary matter. Gutierrez v. State, 307 S.W.3d 318, 323 (Tex.

Crim. App. 2010) (involving the denial of counsel to assist in securing post-conviction

DNA testing). This coupled with our lack of jurisdiction over art. 11.07 proceedings

leads us to conclude that we have no jurisdiction to entertain the appeal at bar.

      Accordingly, we dismiss the appeal for want of jurisdiction.



                                                              Per Curiam



Do not publish




                                            2